        Case 1:17-cv-03091-TCB Document 66 Filed 12/07/18 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KAY GHORLEY, Individually and as
Administrator of the Estate of Benjamin
Ghorley, Deceased,

       Plaintiff,                             CIVIL ACTION
v.                                            FILE NO.: 1:17-cv-03091-TCB

BAXTER HEALTHCARE
CORPORATION; BAXTER
INTERNATIONAL, INC.; and DVA
HEALTHCARE RENAL CARE, INC.
d/b/a ROME DIALYSIS,

       Defendants.


          DEFENDANTS’ MOTION TO EXCLUDE OPINIONS OF
           PLAINTIFF’S EXPERTS DR. RONALD FISHBACH,
              DR. DAVID ROSS, AND MR. J.P. GINGRAS

      Pursuant to Local Rule 7.1, Defendants Baxter Healthcare Corporation

(“BHC”), Baxter International Inc. (“BII”) and DVA Healthcare Renal Care

(“DVA”) by and through counsel, submit this Motion to Exclude the Opinions of

Plaintiff’s Experts, Dr. Ronald Fishbach, Dr. David Ross, and Mr. Jean-Pascal (J.P.)

Gingras. In support of their Motion, Defendants submit the accompanying brief in

Support, and state as follows:
        Case 1:17-cv-03091-TCB Document 66 Filed 12/07/18 Page 2 of 5




      Plaintiff Kay Ghorley brought this suit in her individual capacity and as the

administrator of the estate of her deceased husband, Mr. Benjamin Ghorley. Mrs.

Ghorley alleges that Mr. Ghorley’s death was caused by a MiniCap with Povidone-

Iodine Solution (the “MiniCap”), which is manufactured by BHC. Specifically,

Plaintiff alleges that Mr. Ghorley contracted peritonitis due to a defective MiniCap.

Plaintiff presents no evidence that Mr. Ghorley received or used a defective

MiniCap; her case is entirely circumstantial.

      To support her claims, Plaintiff offers three expert witnesses:1 Dr. Ronald

Fishbach on the issue of causation; Dr. David Ross on regulatory issues such as

product labeling, manufacturing and product recalls; and Mr. J.P. Gingras on

damages. Doc. 44. For the reasons described in Defendant’s accompanying brief,

each of Plaintiff’s experts should be excluded from providing expert opinion

testimony under Federal Rule of Evidence 702 and Daubert because they are

unreliable, speculative, lack good grounds, and do not fit the facts in dispute.

Further, Dr. Ross’s opinions should be excluded because he has no relevant

experience or expertise.




1
  Defendants reserve all rights to object and challenge the new, untimely
supplemental expert disclosure filed on December 6, 2018.
                                         2
        Case 1:17-cv-03091-TCB Document 66 Filed 12/07/18 Page 3 of 5




      WHEREFORE, Defendants request the Court grant this Motion and exclude

the opinions of Plaintiff’s experts, Dr. Ronald Fishbach, Dr. David Ross, and Mr.

Jean-Pascal (J.P.) Gingras.

                                        Respectfully submitted,

Dated: December 7, 2018                 /s/ Suneel C. Gupta
                                        SUNEEL C. GUPTA
                                        BAKER, DONELSON, BEARMAN,
                                        CALDWELL & BERKOWITZ, P.C.
                                        Georgia Bar No. 452203
                                        Monarch Plaza, Suite 1600
                                        3414 Peachtree Road NE
                                        Atlanta, GA 30326
                                        Telephone: (404) 577-6000
                                        sgupta@bakerdonelson.com

                                        WENDY WEST FEINSTEIN
                                        (Admitted Pro Hac Vice)
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        One Oxford Centre
                                        Thirty-Second Floor
                                        Pittsburgh, PA 15219-6401
                                        Telephone: (412) 560-7455
                                        wendy.feinstein@morganlewis.com

                                           Attorneys for Defendants Baxter
                                           Healthcare Corporation and DVA
                                           Healthcare Renal Care




                                       3
        Case 1:17-cv-03091-TCB Document 66 Filed 12/07/18 Page 4 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KAY GHORLEY, Individually and as
Administrator of the Estate of Benjamin
Ghorley, Deceased,

       Plaintiff,                              CIVIL ACTION
v.                                             FILE NO.: 1:17-cv-03091-TCB

BAXTER HEALTHCARE
CORPORATION; BAXTER
INTERNATIONAL, INC.; and DVA
HEALTHCARE RENAL CARE, INC.
d/b/a ROME DIALYSIS,

       Defendants.


     CERTIFICATE OF SERVICE AND COMPLIANCE WITH LR 5.1
      I hereby certify that on this date I filed the foregoing Motion to Exclude Expert

Opinions of Dr. Ronald Fishbach, Dr. David Ross, and Mr. J.P. Gingras with the

Court’s ECF system, which will cause delivery of the document to the following

counsel of record:

             Darren W. Penn, Esq.
             Alexandra Sachi Cole, Esq.
             Penn Law, LLC
             4200 Northside Parkway N.W.
             Building One, Suite 100
             Atlanta, GA 30327
       Case 1:17-cv-03091-TCB Document 66 Filed 12/07/18 Page 5 of 5




     I further certify that this document complies with LR 5.1 as to font, spacing

and margins.

     This 7th day of December, 2018.

                                     /s/ Suneel C. Gupta
                                     SUNEEL C. GUPTA
                                     BAKER, DONELSON, BEARMAN,
                                     CALDWELL & BERKOWITZ, P.C.
                                     Georgia Bar No. 452203
                                     Monarch Plaza, Suite 1600
                                     3414 Peachtree Road NE
                                     Atlanta, GA 30326
                                     Telephone: (404) 577-6000
                                     sgupta@bakerdonelson.com

                                     Attorneys for Defendants
